IN THE SUPREME COURT OF THE STATE OF NEVADA


                CHARLES BECOAT,                                         No. 70443
                Petitioner,
                vs.                                                            FILED
                THE STATE OF NEVADA,
                Respondent.                                                    JUL 1 3 2016
                                                                               TRACIE K LINDEMAN
                                                                            CLERK OF SUPREME COURT
                                       ORDER DENYING PETITION              BY_SACta--
                                                                             DEPUTY CLER

                             This is a pro se petition for a writ of habeas corpus in which
                petitioner challenges the validity of his judgment of conviction and the
                conditions of his confinement. Without deciding upon the merits of any
                claims raised in the documents submitted in this matter, we decline to
                exercise our original jurisdiction. A challenge to the validity of the
                judgment of conviction must be raised in a postconviction petition for a
                writ of habeas corpus filed in the district court in the first instance.' NRS
                34.724(2)(b); NRS 34.738(1). A challenge to the conditions of confinement
                is outside the scope of claims permissible in a petition for a writ of habeas
                corpus.    See Bowen v. Warden,      100 Nev. 489, 686 P.2d 250 (1984).
                Accordingly, we
                             ORDER the petition DENIED. 2
Johns.
1 We express no opinion as to whether petitioner could meet the
                procedural requirements of NRS chapter 34.

                      2 We   further deny the motion and affidavit to grant certiorari and
SUPREME COURT
                appeal.
     OF
   NEVADA

(0) 1947A   0                                                                          go-2114/9
                cc:   Charles Becoat
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A